[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________             FILED
                                                                U.S. COURT OF APPEALS
                                             No. 11-14063         ELEVENTH CIRCUIT
                                         Non-Argument Calendar        APRIL 2, 2012
                                       ________________________        JOHN LEY
                                                                        CLERK
                               D.C. Docket No. 2:11-cr-14020-JEM-1

UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllll                                      Plaintiff-Appellee,

                                                 versus

TAWAYNE OWENS,
a.k.a. Tawane Owens,

llllllllllllllllllllllllllllllllllllllll                            Defendant-Appellant.

                                       ________________________

                           Appeal from the United States District Court
                               for the Southern District of Florida
                                 ________________________

                                             (April 2, 2012)

Before TJOFLAT, EDMONDSON and BARKETT, Circuit Judges.

PER CURIAM:

         Owens appeals her total 30-month sentence after pleading guilty to 12

counts of making false, fictitious or fraudulent claims to the government in
violation of 18 U.S.C. § 287. Owens contends that her sentence is procedurally

unreasonable because the court did not state any fact-specific reason why it

sentenced her at the top of the guideline range in violation of § 3553(c)(2).

Additionally, she contends that no evidence suggests that the district court

considered the nature and circumstances of the offense or whether the sentence is

sufficient but not greater than necessary to comply with the § 3553(a)(2) factors.

      Owens also argues that her 30-month sentence was substantively

unreasonable because the court placed undue emphasis on her dishonesty to the

court about her education and medical condition. Placing an unreasonable weight

on a single factor made the court neglect the nature and circumstances of her

offense, leading to a sentence that was greater than necessary to achieve the

§3553(a)(2) factors. Also, she accepted responsibility, apologized for her

wrongdoing, and her crimes were not egregious.

      We review the procedural and substantive reasonableness of a sentence

under a deferential abuse of discretion standard of review. Gall v. United States,

552 U.S. 38, 51, 128 S.Ct. 586, 591, 169 L.Ed.2d 445 (2007). “The party

challenging the sentence bears the burden to show it is unreasonable in light of the

record and the § 3553(a) factors.” United States v. Tome, 611 F.3d 1371, 1378

(11th Cir.), cert. denied, 131 S.Ct. 674 (2010).

                                          2
      In reviewing the procedural reasonableness of a sentence, we ensure the

district court has taken steps such as considering the § 3553(a) factors and

adequately explaining the chosen sentence. Gall, 552 U.S. at 51, 128 S.Ct. at 597.

Furthermore, 18 U.S.C. § 3553(c) requires, “The court, at the time of sentencing,

shall state in open court the reasons for its imposition of the particular sentence.”

By so doing, the district court helps us to assess (along with other considerations)

whether the district court has imposed a reasonable sentence. Rita v. United

States, 551 U.S. 338, 356-58, 127 S.Ct. 2456, 2468-69, 168 L.Ed.2d 203, 217-18

(2007). The appropriateness of the brevity or length of a district court’s reasons

for accepting or rejecting an argument depends upon the circumstances, leaving

much to the court’s judgment. Id., 551 U.S. at 356, 127 S.Ct. at 2468. Where the

context and the record make clear that the sentencing judge listened to each

argument and found the circumstances to warrant a sentence in the guideline

range, lengthy explanation is not necessarily required. Id., 551 U.S. at 356-57,

127 S.Ct. at 2468.

      Concerning substantive reasonableness, we have “repeatedly held that the

weight given to any § 3553(a) factor is within the sound discretion of the district

court and we will not substitute our judgment in weighing the relevant factors.”

United States v. Irey, 612 F.3d 1160, 1161 (11th Cir. 2010) (en banc), cert.

                                          3
denied, 131 S.Ct. 1813 (2011). The district court is not required to state on the

record that it has explicitly considered each of the § 3553(a) factors or to discuss

each of the § 3553(a) factors. United States v. Scott, 426 F.3d 1324, 1329 (11th

Cir. 2005). Notwithstanding, a district court abuses its discretion when it balances

the § 3553(a) factors unreasonably or places unreasonable weight on a single

factor. Irey, 612 F.3d at 1192-93.

      We examine whether the sentence was substantively reasonable in light of

the totality of the circumstances. Gall, 552 U.S. at 51, 128 S.Ct. at 597. Although

we do not automatically presume a sentence falling within the guideline range to

be reasonable, we ordinarily expect such a sentence to be reasonable. United

States v. Hunt, 526 F.3d 739, 746 (11th Cir. 2008). A sentence imposed well

below the statutory maximum penalty is another indicator of a reasonable

sentence. United States v. Gonzalez, 550 F.3d 1319, 1324 (11th Cir. 2008). We

reverse only if “left with the definite and firm conviction that the district court

committed a clear error of judgment in weighing the § 3553(a) factors by arriving

at a sentence that lies outside the range of reasonable sentences dictated by the

facts of the case.” Irey, 612 F.3d at 1190.

      Upon review of the record and consideration of the parties’ briefs, we

affirm. Owens has failed to show that the district court committed procedural

                                           4
error. To understand the fact-specific reasons why the court sentenced at the top

of the guideline range, one can review the record as a whole. The court

considered the nature and circumstances of her offense when it emphasized that

she was stealing from the government and that the taxpayers were hurt as a result.

      Owens has not met her burden to prove that the district court abused its

discretion by imposing a substantively unreasonable sentence of imprisonment.

Since Owens continued to lie to the court, the district court could have reasonably

concluded that a sentence at the top of the guideline range was sufficient to deter

Owens from her commitment to crimes of fraud. The 30-month sentences of

imprisonment are only half of the statutory maximum allowed for each count of

Owens’s crime, making the sentences plausibly reasonable.

      AFFIRMED.




                                          5